Title: To James Madison from Thomas Appleton, 7 October 1803
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 7th. of October 1803.
					
					Since my last respects no event of moment has occurred, worthy of remarking to you. The political situation of Italy wears no new aspect from which can be drawn any satisfactory conclusion as to the final intentions of the first Consul; for his uncontrouled will governs this part of Europe, as effectually as it does Paris. Lord Nelson though in the Mediteranean with a formidable Squadron has not hitherto, at least as far as has come to our knowledge, performed any act of importance. By the latest advices I have received, there were two or three Tripoline Corsairs at Sea; but I have no reason to think they have captured any American vessel.
					The actual hostilities of the Emperor of Morrocco, gives us the most alarming apprehensions; but the Superior information you are possessed of you can best judge how well-founded are our fears. The principle we contend for with Tripoli is a principle, which if once established with that regency, will strike a blow at the political existance of every barbary power. I have therefore never questioned, but that they would avowedly or in a more disguised manner, make it a Common Cause. I have the honor to be with the highest respect Your most Obedt. Servant
					
						Th: Appleton
					
					
						P.S. Since writing the preceeding letter, I have been advised through a friend at Constantinople, that the contentions of Egypt have finally been adjusted, by allowing the arabs  to retain the upper, while the Turks are to hold the lower part of that province. Were the person from whom I draw my information less Correct than I have on all occasions found him, I should less willingly give faith to his judgement, when he assures me, that if the Ottoman port is compelled to pronounce in which scale  they will throw their weight, it will unquestionably be on the side of the British; he corroborates however this opinion by adding, that the french Merchants both there, and at Smyrna, were “changing their protections.” The rebel Arab with a powerful Army had entered Mecca, and totally destroyed every vestige of the Revered Mahomed; possessing himself at the same time of all that was of real Value—that they were then on their march to Medina where those who had escaped the ravages of the rebel, had fled for refuge with their riches.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
